JONES, JustiCE.
This case came up from the District Court of Robertson County on the two following points, reserved by Justice Mills under the forty-third section of the act organizing the district courts, for the decision of the Supreme Court.
First. Whether a marriage by bond was such a marriage as would support an indictment for bigamy.
Second. That White, the original husband, could not be introduced to prove the loss of the original marriage bond.
As it is unnecessary here to decide whether a marriage by bond, as authorized by the laws of the general council, is valid or not, it will be sufficient ground for the court in disposing of this case to determine that the admission of the testimony of the husband to prove the loss of the marriage bond was erroneous, it being evidence against her who was prosecuted and claimed as his wife. There being no record, or other proof of the marriage produced before the jury in the district court, the judgment below is reversed and the prisoner ordered to be discharged.

Reversed.